Citation Nr: 0829414	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-14 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from September 1962 to March 
1963, and from August 1991 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of April 2004 and 
July 2004, which denied the claims at issue.  In August 2007, 
the appellant appeared at a videoconference hearing held 
before the undersigned.  In September 2007, the issues 
currently on appeal were remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  Degenerative joint disease of the low back was of service 
onset.  

2.  A left leg disability was not present in service, or due 
to any in-service events.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the low back was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A chronic left leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in May 2003, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate his service connection 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
to tell VA about any other additional medical evidence that 
he wanted VA to obtain, and he was informed of types of 
secondary evidence he could submit.  He was also told that it 
was still his responsibility to support the claim with 
appropriate evidence.  In July 2007, he was provided 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In January 
2008, he was provided with a letter providing updated 
information regarding the evidence that had been received and 
still needed to be received, to substantiate his claim.  The 
claim was subsequently readjudicated by means of a 
supplemental statement of the case in March 2008, curing any 
timing defects.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, available service medical 
records have been obtained.  Although records pertaining to 
the veteran's first period of active duty, from September 
1962 to March 1963 are not available, the veteran does not 
contend that the disabilities at issue are related to that 
period of service.  VA medical records dated from 1993 to 
2007 have been obtained, and the veteran has not identified 
any other potentially relevant evidence, which is not of 
record.  A VA examination was provided.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including degenerative joint disease, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  If there is no showing of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records for the veteran's period of active 
duty from September 1962 to March 1963 are not on file.  
However, the veteran contends that a left ankle disability 
was incurred during his active service in the Persian Gulf 
from August 1991 to February 1992.  

Service medical records for the veteran's period of active 
duty from August 1991 to February 1992 do not show any left 
leg or low back injuries.  The separation examination in 
January 1992 was normal, and he did not report a history of 
any injuries at that time.  After service, a Persian Gulf 
protocol examination was provided in January 1993.  On 
examination, the lateral and medial collateral ligament area 
of the left knee was tender with palpation and stress, and 
there was some laxity of the medial collateral ligament.  He 
said the knee felt like it was going to give out.  The 
assessment was that he had a chronic sore left knee, without 
injury or surgery.    

He was referred for evaluation of his left knee and other 
abnormal findings.  On a neurology consult in April 1993, for 
left arm symptoms, the veteran reported that he had worked in 
supply while on active duty, often lifting overhead weights 
of 50 to 100 pound cases, and assisting others with heavier 
weights.  At this time, the examination was primarily 
concerned with the veteran's upper extremity complaints.  
However, also noted on examination was weakness of the left 
iliopsoas muscle (proximal) with leg lift against resistance 
4/5.  Distal strength was normal.  The veteran said that he 
did not recall any specific injury.  In the course of the 
neurology examination, proximal weakness of the left leg, 
with increased reflexes in the patellar reflex and left 
extensor great toe sign were disclosed, and possible spinal 
cord compression was to be ruled out.  He related that the 
left leg had "given away" on occasion.  At the time, he was 
unable to undergo any additional evaluation because his wife 
needed his help at that time.  

The veteran was hospitalized in a VA medical center in July 
1993, for evaluation of cervical spine and left upper and 
lower extremity pain, since 1991, worse since July 1992.  He 
said that the symptoms had begun in the left shoulder and 
arm, but then had spread, and he was now experiencing left 
knee pain.  During the course of the hospitalization, it was 
noted that the veteran was currently working in a warehouse, 
where he had to do a great deal of lifting of crates weighing 
from 30 to 70 pounds.  He said that in 1991, while 
transferring equipment back to the United States from Desert 
Storm, he began having difficulty with pain and weakness in 
the left arm.  More recently, he began having pain and 
weakness in the left leg.  He said that at times, his left 
leg seemed to give way.  It was unclear if it gave way due to 
weakness or pain.  During the hospitalization, the veteran 
underwent a lumbar myelogram, which disclosed hypertrophy of 
L4-5; slight truncation of the left S1-2 root sleeves; L3-4 
disc bulging; and degenerative changes at T11-12 and T12-L1.  
However, the final diagnosis of carpal tunnel syndrome did 
not include a left leg or low back disability.  

According to a neurology clinic follow-up outpatient note 
dated in August 1993, the veteran reportedly had been 
evaluated in the past, and a myelogram had showed osteophytes 
in the lumbar spine.  On examination, he had motor weakness 
of 4/5 in the left lower extremity; reflexes and other 
findings were normal.  On a periodic examination conducted in 
connection with the veteran's National Guard service in 
September 1993, a history of two herniated discs in the low 
back was noted, as well as instability of the left knee.  VA 
records show that in October 1993, the veteran complained 
that his symptoms had worsened.  He said that he had weakness 
in the left lower extremity, and was having more trouble with 
his left knee "catching."  

In January 1994, the veteran was referred for an orthopedic 
consult with complaints of left knee catching and weakness in 
the lower extremity.  Notably, he had no history of injury.  
However, when he returned for follow-up in March 1994, he 
reported that in Saudi Arabia two years earlier, he had 
twisted the left knee.  He complained of the knee giving way 
and popping.  On examination, he did not have any varus or 
valgus instability, but Lachman's and pivot shift tests were 
positive.  X-rays were normal.  In April 1994, he underwent 
physical therapy for an "ACL deficient left knee."  He 
reported that he hurt his knee in Saudi Arabia.  In December 
1994, he was seen in the orthopedic clinic again for follow-
up of an ACL deficient left knee.  

On a periodic examination of the National Guard in August 
1995, a history of herniated disc at L5-S1 was noted, as well 
as a history of cramps in the left leg for two years, and a 
diagnosis of a pulled tendon two years ago.  According to an 
August 1995 note, the veteran had degenerative changes in the 
left knee.  However, an evaluation in January 1996 noted that 
X-rays in March 1994 had disclosed no significant 
abnormalities; no subsequent X-ray was referred to, nor does 
the evidence contain a later X-ray.  He reported occasional 
falls from the knee "giving out."  On examination, there 
was full range of motion.  There was pain medially with 
medial movement of the left lower leg.  The symptoms were 
thought to be consistent with a medial meniscus tear.  

VA records show that in November 1997, the veteran reported 
pain in his left shoulder since 1991/1992 when he fell while 
carrying boxes and landed on his shoulder; he did not mention 
his low back or left leg at this time.  

In November 2001, it was noted that there was some crepitus 
noted in the knee.  Overall, the veteran had chronic 
degenerative disc disease and degenerative joint disease in 
multiple joints, but was functioning at a very active high 
level.  X-rays of the low back in December 2002 disclosed 
degenerative spurring of T12, L1, and L4, and narrowing of 
the L5-S1 interspace.  

In January 2004, the veteran said that while on active duty 
in Desert Storm, he was helping some people carry a large box 
when they fell in the sand and the box fell and hit him in 
the lower back and also twisted his shoulder.  He had had 
pain since then.  He also noted that his legs gave way 
occasionally.  On examination, he had slight tenderness and 
slight limitation of motion.  The impression was degenerative 
lumbosacral disc disease.  He was encouraged to continue his 
walking and exercise program, and to continue with his 
current medication.  Subsequent records show the veteran's 
continued follow-up for low back pain.  

In November 2006, he reported a history of low back pain for 
2 years.  However, he also said that he fell and hurt his 
shoulder during Desert Storm, and that this was when his 
shoulder and back pain had started.  

In January 2007, chronic back pain was noted.  He said that 
his back pain now radiated into the buttocks.  The veteran 
had very tight, tender muscles in the lumbar region, with 
strength and reflexes grossly intact, and no straight leg 
raising pain.  X-rays showed low back spondylolisthesis at 
L4-5, with 7mm of movement and degenerative joint disease.

At his hearing before the undersigned in August 2007, the 
veteran said that while in the Persian Gulf during Desert 
Storm, he sustained injuries, including to the back and left 
leg, when he tripped while helping to carry a heavy box, with 
part of the box landing on him.  He sought treatment at an 
Aid Station, but preparations were underway to close down the 
Station, and he was just given some aspirin.  He stated that 
for the remainder of the time he was in Southwest Asia, due 
to his responsibilities for seeing that his people got 
equipment and supplies rounded up and transferred out, he did 
not have time to seek treatment, other than to obtain 
aspirin.  

A VA examination in November 2007 included a review of the 
claims file.  The veteran reported that in 1991, while 
stationed in the Persian Gulf, he and three other soldiers 
were carrying a heavy wooden box to be loaded into a vehicle, 
and the veteran slipped and fell in the sand, with the weight 
of the box landing on his entire left side.  He said that 
since that incident, he had had pain in the neck, left 
shoulder and arm, left flank, lower lumbar spine and pain 
down the entire left leg.  He described the left leg pain as 
burning and constant, as well as occasional shooting, 
electrical-type pain down the left leg.  He said that the 
left leg felt weak, and that at times by the end of the day, 
he was dragging the left lower extremity.  He denied 
instability or giving way, as well as pain in the actual 
joints of the left leg.  On examination, the veteran walked 
with a moderate limp, favoring the left lower extremity.  His 
spinal curvature was normal.  There was tenderness of the 
paravertebral muscles of the lumbar spine, slightly worse on 
the left, without spasms.  He had a positive straight leg 
raise, but negative Lasegue sign.  There was no muscle 
atrophy apparent in the left lower extremity.  Strength in 
the proximal and distal muscle groups of the left lower 
extremity compared to the right was weaker at 4+ out of 5.  
The Achilles reflexes were absent bilaterally.  The left knee 
was normal-appearing and nontender to palpation.  The knee 
was stable with negative anterior and posterior drawer, 
Lachman, and McMurray signs.  He had normal range of motion 
in the left knee, and no other abnormality of the knee was 
noted.  X-rays did not disclose any knee arthritis or 
abnormality.  The impression was degenerative joint disease 
of the lumbar spine and bilateral spondylolysis at L4, with 
intermittent nerve root irritation to the left lower 
extremity; left lower extremity pain with subjective 
dysesthesia and paresthesia with objective evidence of mild 
muscle weakness, with no evidence of neuropathy or 
radiculopathy, and insufficient clinical evidence to warrant 
a diagnosis of any chronic pathologic disorder; and no 
objective findings related to the left knee.  

The examiner concluded that there was no evidence that 
symptoms shown in the left knee and leg in January and April 
1993 were present in service, but that degenerative joint 
disease is a disease that develops over time.  Therefore, it 
is at least as likely as not that the degenerative joint 
disease was present during the veteran's period of service, 
and therefore was also as likely as not present within a year 
after his service period as it was diagnosed 17 months 
following discharge.  

In January 2008, the claims file was returned to the examiner 
for clarification of the opinion.  It was noted that the 
examiner had opined that degenerative joint disease of the 
low back was likely present during service based on the 
amount of time degenerative joint disease took to develop, 
but that the RO still needed to know if it was incurred 
during the period of active from August 1991 to February 
1992.  

In a February 2008 addendum, the examiner concluded that in 
view of the absence of any documentation that the veteran 
complained of an injury to or problems with the lumbar spine 
until 1992, and that in 1993 he reported that the left lower 
extremity complaints were recent, it was opined that the low 
back abnormalities including degenerative changes showing in 
July 1993 were less likely than not incurred during the 
period of active duty.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  A layman, such as the veteran, is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  A layman, however, 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

Low Back

The VA examiner, in November 2007, concluded that it was at 
least as likely as not that degenerative joint disease had 
its onset in service, because degenerative joint disease was 
a disease that developed over time, and he had been 
discharged from service 17 months before X-rays showing 
degenerative joint disease were obtained.  However, in the 
addendum dated in February 2008, the examiner stated that 
since there were no complaints during service, and that in 
1993 he reported that the left lower extremity complaints 
[sic] were recent, it was less likely than not that the low 
back condition was incurred in service.  

Neither of these opinions is ideal.  The basis for the first 
opinion-that degenerative joint disease develops "over 
time"-is somewhat vaguely stated.  However, when referring 
the opinion for clarification, the RO accepted the conclusion 
that the condition was "present" in service, and only 
requested clarification as to whether it was "incurred" in 
service.  In assessing the relative probative value to be 
assigned to these opinions, the latter opinion, that the 
condition was not incurred in service, was based primarily on 
factual considerations, whereas the November 2007 opinion 
included, to at least some degree, a medical opinion.  
Moreover, when considered together in light of the legal 
standards required by the Board, the opinions are not 
entirely inconsistent.  In essence, we are left with an 
opinion that states that it was at least as likely as not 
that degenerative joint disease of the low back was present 
during service, but less likely than not incurred in service, 
as a result of the reported injury.  However, if a condition 
is present in service, it is presumed to have been incurred 
in service, unless noted on entry, or there is clear and 
unmistakable evidence of pre-existence.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003 (2003).  

Moreover, the Board does not find the factual interpretations 
which formed the basis of the examiner's second opinion to be 
persuasive.  The examiner's opinion was based on the absence 
of any report of an injury or other lumbar spine complaints 
in service, and (apparently) the absence of a history of 
injury noted in 1993.  However, this does not address whether 
degenerative joint disease was otherwise present in service; 
previously, the examiner had concluded that based on the 
length of time for arthritis to develop, it was at least as 
likely as not present during service.  The Board also notes 
that degenerative joint disease of the low back was 
discovered incidentally, when the veteran was being evaluated 
for other complaints in July 1993; the veteran was not 
seeking treatment for the condition at that time.  Thus, 
since he was not complaining of back pain at that time, when 
he clearly had degenerative changes, the absence of any 
complaints in service is not inconsistent with the presence 
of the condition in service.  The evidence of record 
indicates that both during and after service, the veteran 
worked in positions requiring that he repeatedly lift heavy 
loads.  Thus, the Board concludes that while the veteran may 
not have sustained an injury to his low back in a fall such 
as he has described, the medical evidence nevertheless 
establishes that it was at least as likely as not that 
degenerative joint disease of the lumbar spine was present 
during service.  Further, there is no evidence which would 
rebut the presumption of soundness.  Therefore, service 
connection for degenerative joint disease of the lumbar spine 
is warranted.  In reaching this determination, the benefit-
of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Left Leg

The most recent examination did not find an identifiable left 
leg disability to be present.  Nevertheless, he did have mild 
weakness in muscle strength in the left lower extremity, as 
compared to the right.  The examiner concluded that there was 
no evidence that symptoms shown in the left knee and leg in 
January and April 1993 were present in service.  

Thus, there is no contemporaneous evidence of a left knee or 
leg condition in service.  After service, on both the January 
1993 and April 1993 evaluations, the veteran denied a history 
of injury.  When he did mention the injury, he described it 
as having involved the left shoulder and arm, with the 
symptoms spreading to the left lower extremity.  However, 
although he is competent to describe an injury, whether the 
injury was responsible for symptoms later spreading to 
another part of the body is beyond the veteran's competence 
as a layman.  There is no medical evidence in support of his 
assertion, and the VA examination resulted in the conclusion 
that it was not present in service.  Further, the veteran's 
current contention, that he injured the left knee in service 
in an injury, is not consistent with the earlier statements 
regarding that injury.  By this, the Board does not mean to 
imply anything more than that he is mistaken in his 
recollections of events that occurred over 15 years ago; no 
inference of deliberate inaccuracy should be drawn.   

In view of these factors, the evidence establishes that a 
left leg disability was first shown more than one year after 
service, and was not due to any in-service events.  
Accordingly, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Service connection for degenerative joint disease of the low 
back is granted.

Service connection for a left leg disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


